Case 2:19-cv-00090-JRG Document 427 Filed 11/04/20 Page 1 of 2 PageID #: 39119




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

 PERSONALIZED MEDIA                          §
 COMMUNICATIONS, LLC                         §
                                             §
              Plaintiff,                     §
                                             §
 v.                                          §
                                             §   Case No. 2:19-cv-00090-JRG
 GOOGLE, LLC, ET AL                          §
                                             §
                                             §
              Defendants.                    §

                     MINUTES FOR JURY TRIAL DAY THREE
              HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                 November 4, 2020

OPEN: 8:45 a.m.                                                    ADJOURN: 6:20 p.m.

 ATTORNEYS FOR PLAINTIFF:                  See attached.

 ATTORNEYS FOR DEFENDANTS:                 See attached.

 LAW CLERKS:                               Adrienne Dellinger
                                           Lee Matalon

 COURT REPORTER:                           Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                         Jan Lockhart


 TIME         MINUTES
 8:45 a.m.    Court opened. Exhibits used prior day read into the record by Ms. Chen and Ms.
              Slobodyanyuk.
 8:49 a.m.    Direct examination of Boyd Lemna by Ms. Black.
 9:04 a.m.    Courtroom sealed.
 9:22 a.m.    Cross examination of Boyd Lemna by Mr. Mann.
 9:30 a.m.    Courtroom unsealed.
 10:03 a.m.   Redirect examination of Boyd Lemna by Ms. Black.
 10:10 a.m.   Recross examination of Boyd Lemna by Mr. Mann.
 10:11 a.m.   Parties passed the witness.
 10:12 a.m.   Jury excused for recess. Hearing outside the presence of the Jury.
 10:13 a.m.   Recess.
Case 2:19-cv-00090-JRG Document 427 Filed 11/04/20 Page 2 of 2 PageID #: 39120




 TIME         MINUTES
 10:35 a.m.   Court reconvened. Jury returned to the courtroom.
 10:36 a.m.   Direct examination of Jon Kemmerer by Ms. Black.
 10:48 a.m.   Courtroom sealed.
 10:52 a.m.   Hearing outside the presence of the Jury. Mr. Anderson argued for Defendants. Ms.
              Black argued for Plaintiff.
 10:56 a.m.   Jury returned to the courtroom. Direct examination of Jon Kemmerer by Ms. Black.
 11:44 a.m.   Cross examination of Jon Kemmerer by Mr. Anderson.
 12:00 p.m.   Courtroom unsealed. Jury excused for Lunch.
 12:01 p.m.   Lunch recess.
 1:15 p.m.    Hearing outside the presence of the Jury. Mr. Grinstein argued for Plaintiff. Mr. Mann
              argued for Defendants.
 1:23 p.m.    Cross examination of Jon Kemmerer by Mr. Anderson.
 1:26 p.m.    Courtroom sealed.
 1:43 p.m.    Redirect examination of Jon Kemmerer by Ms. Black.
 1:55 p.m.    Recross examination of Jon Kemmerer by Mr. Anderson.
 1:56 p.m.    Courtroom unsealed. Plaintiff rests.
 1:57 p.m.    Direct examination of Nils Krahnstoever by Mr. Verhoeven.
 2:32 p.m.    Courtroom sealed.
 2:43 p.m.    Courtroom unsealed. Cross examination of Nils Krahnstoever by Mr. Subramanian.
 3:08 p.m.    Jury excused. Hearing outside the presence of the Jury. Mr. Subramanian argued on
              behalf of Plaintiff. Mr. Verhoeven argued on behalf of Defendants.
 3:15 p.m.    Jury returned to the courtroom. Cross examination of Nils Krahnstoever by Mr.
              Subramanian.
 3:18 p.m.    Parties passed the witness. Witness excused. Recess.
 3:55 p.m.    Court reconvened. Jury returned to the courtroom.
 3:57 p.m.    Direct examination of Steven Robertson by Mr. Perlson.
 4:29 p.m.    Courtroom sealed.
 4:42 p.m.    Cross examination of Steven Robertson by Ms. Lusztig.
 5:27 p.m.    Courtroom unsealed. Jury excused for recess.
 5:29 p.m.    Recess.
 5:41 p.m.    Court reconvened. Direct examination of Pawel Jurczyk, Ph.D. by Mr. Bramhall.
 6:04 p.m.    Courtroom sealed.
 6:14 p.m.    Courtroom unsealed.
 6:15 p.m.    Jurors excused until 8:30 a.m. Hearing outside the presence of the Jury.
 6:20 p.m.    Court adjourned.




                                              2
